Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-31 in the reply filed on July 18th, 2022 is acknowledged. 
Claims 17-20 and 32-26 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 2005/0025581). 
Rogers discloses:
21. A method, comprising: 
providing a scaffold bracket (figure 4) comprising: 
a mounting bracket (9) comprising a plate (11) having a first face (facing outward) and a second face (facing the inside of hollow bracket 9; fig 6) opposite the first face; 
a first scaffolding node (30; see below) attached to the first face; and 
a second scaffolding node attached to the first face (32; see below); Page 2 of 6Serial No. 16/518,770 Attorney Docket No. APAC0001D2 Response to Office Action Dated May 17, 2022 
coupling a horizontal member (horizontal member of ledger frame 6, 8) to a first rosette portion (42 of 30) of the first scaffolding node via frictional force (figure 4; [0036]); and 
coupling a diagonal member (diagonal member of ledger frame 6, 8) to a second rosette portion (42 of 32; indirect connection via horizontal member) of the second scaffolding node via frictional force (figures 1- 4; [0036]).  

    PNG
    media_image1.png
    523
    470
    media_image1.png
    Greyscale

23. The method of claim 21, wherein the first rosette portion (42 of 30) comprises a substantially semicircular first rosette portion and wherein the second rosette (42 of 32) portion comprises a substantially semicircular second rosette portion (figures 5, 6).  
24. The method of claim 23, wherein the first scaffolding node comprises a first cylindrical tubing portion (100, 100 of node 30; figures 4, 7, 8) coupled to the substantially semicircular first rosette portion, and wherein the second scaffolding node comprises a second cylindrical tubing portion coupled to the substantially semicircular second rosette portion (100, 100 of node 32).  
25. The method of claim 23, wherein the substantially semicircular first rosette portion comprises one or more first cut-outs configured to couple to the horizontal member using a first wedge (figure 4).  
26. The method of claim 23, wherein the substantially semicircular second rosette portion comprises one or more second cut-outs configured to couple to the diagonal member using a second wedge (figure 4).  
27. The method of claim 21, wherein the horizontal member and the diagonal member are engineered scaffolding members (figures 1-4).  
28. The method of claim 21, wherein the first face and the second face are each substantially flat (figures 4, 6, 8).  
30. The method of claim 21, wherein the first scaffolding node and the second scaffolding node are substantially vertically aligned (figures 1-3 & see above).  
31. The method of claim 21, further comprising: coupling the horizontal member and the diagonal member at a node point (figures 1-4).



Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634